     Case 1:19-cr-02032-SMJ            ECF No. 27         filed 06/14/19      PageID.44 Page 1 of 1




      United States District Court, Eastern District of Washington
                                Magistrate Judge Mary K. Dimke
                                            Yakima

 USA v. James Dean Cloud                                        Case No. 1:19-cr-02032-SMJ-1

 Arraignment on Indictment:                                                                     06/14/2019


 ☒ Tonia Ramirez, Courtroom Deputy [Y]                    ☒ Thomas Hanlon, US Atty
 ☐ Melissa Orosco, Courtroom Deputy [S]                   ☒ Jeremy Sporn, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial                   ☒ Interpreter – NOT REQUIRED
   Services Officer
 ☒ Defendant present ☒ in custody USM                     ☐ Defendant not present / failed to appear
   (in restraints)

 ☐     USA Motion for Detention                           ☒    Rights given
 ☐     USA not seeking detention                          ☒    Acknowledgment of Rights filed
 ☐     Financial Affidavit (CJA 23) filed                 ☒    Defendant received copy of charging document
 ☒     The Court will continue the previous appointment   ☒    Defendant waived reading of charging document
       of the Federal Defenders
 ☐     Based upon conflict with Federal Defenders, the    ☐    Charging document read in open court
       Court will appoint a CJA Panel Attorney
 ☐     PRE-Trial Services Report ordered                  ☐    POST Pre-Trial Services Report ordered

 ☐     AO Advice of Penalties/Sanctions filed


                                                REMARKS

         Defense counsel objected and orally requested the court to revisit the issue of the use of full
restraints. Court overruled the objection and granted the continued use of restraints.
         Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
         “Not guilty” plea entered.
         Discovery to be provided pursuant to the local rule on discovery.

The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.




Digital Recording/Y‐102                 Time: 10:07 a.m. – 10:16 a.m.                                   Page 1
